Case 3:20-cv-08701-VC Document 26 Filed 04/27/21 Page 1of1

SUPREME COURT OF
THE STATE OF NEW YORK
APPELLATE DIVISION, FOURTH DEPARTMENT
ROCHESTER, NEW YORK

I, ALAN L. ROSS, Deputy Clerk of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, State of

New York, do hereby certify that
Tonia Marie Ouellette Klausner

was duly admitted to practice as an attorney and counselor at
law in all courts of this state by this Court on February 24,
1994, and appears in good standing upon the roll of attorneys
and counselors, and other records, in this office and has
registered with the administrative office of the Courts as required
by Judiciary Law §468-a.

IN WITNESS WHEREOF, I have
hereunto set my hand and affixed the
seal of this Court, at the City of
Rochester, April 3, 2020.

Ma 2.

“SS oer D ep uty Clerk of the Court

 
